Order entered October 22, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00589-CV

                            IN THE INTEREST OF L.M.T., A CHILD

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-18-19417

                                              ORDER
           Before the Court is appellant’s October 18, 2019 motion for extension of time to file his

brief. Appellant explains the extension is necessary because the clerk’s record does not include

plaintiff’s original petition. We rule as follows.

           We GRANT the motion. We ORDER Dallas County District Clerk Felicia Pitre to file,

no later than November 1, 2019, a supplemental clerk’s record containing a copy of plaintiff’s

original petition. We further ORDER appellant to file his brief within thirty days of the filing of

the supplemental clerk’s record.

           We note appellant’s motion does not include the certificate of conference required by

Texas Rule of Appellate Procedure 10.1(a). See TEX. R. APP. P. 10.1(a)(5). Any further motions

shall include a certificate of conference.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.


                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE